        Case 2:20-cr-00039-KJM Document 72 Filed 06/17/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   The United States of America,                         No. 2:20-cr-00039-KJM-1
12                             Plaintiff,                  ORDER
13           v.
14
     Tommy Walker,
15
                               Defendant.
16

17          In November 2019, Mr. Walker was arrested for possession of a firearm by a felon. See

18   Indictment, ECF No. 7. The United States disclosed to Mr. Walker that leading to his arrest a

19   confidential informant told law enforcement the informant “observed Mr. Walker holding a[ ]
20   tiny pistol while driving past [him] in a vehicle and hearing alleged threats [by Mr. Walker].”

21   Mot. at 1, ECF No. 42. Mr. Walker moves for disclosure of the confidential informant’s identity.

22   Id.1 The government opposes and Mr. Walker has replied. Opp’n, ECF No. 59; Reply, ECF

23   No. 61. The court held a non-evidentiary hearing on the motion on May 10, 2021, with Assistant

24   Federal Defender Douglas Beevers appearing for defendant, and Assistant United States Attorney

25   Aaron Pennekamp appearing on behalf of the government. Hr’g Mins., ECF No. 64. The court

26   granted Mr. Walker’s request for an in camera hearing to question the informant, but denied

            1
              Mr. Walker also moves to dismiss the indictment for violation of speedy trial, ECF
     No. 41, which motion the court will resolve by separate order.

                                                     1
         Case 2:20-cr-00039-KJM Document 72 Filed 06/17/21 Page 2 of 3


 1   defense counsel’s request to be present at the hearing. At the in camera hearing held on June 2,

 2   2021, ECF No. 69, the court asked all of the questions defense counsel had proposed in addition

 3   to the court’s own followup questions. See ECF No. 66. The court also allowed government

 4   counsel to briefly question the informant. In light of the informant’s testimony, having carefully

 5   considered the arguments presented by parties in their briefing and at argument, the court denies

 6   the defendant's motion.

 7             The Supreme Court has long recognized the “Government’s privilege to withhold from

 8   disclosure the identity of persons who furnish information of violations of law” to law

 9   enforcement. Roviaro v. United States, 353 U.S. 53, 59 (1957). “Where the disclosure of an

10   informer’s identity, or of the contents of his communication, is relevant and helpful to the defense

11   of an accused, or is essential to a fair determination of a cause, the privilege must give way.” Id.

12   at 60–61 (reversing denial of disclosure where informant was only person with material

13   information regarding alleged crimes). “The decision whether to reveal the identity of an

14   informant requires a careful balancing of the defendant’s interest in preparing his defense and the

15   government’s interest in protecting the safety of an informant.” United States v. Hernandez-

16   Berceda, 572 F.2d 680, 683 (9th Cir. 1978). Whether the testimony would be “relevant and

17   helpful” to the defendant’s case should be considered “in terms of the relationship between the

18   asserted defenses and the likely testimony of the informant.” United States v. Sai Keung Wong,

19   886 F.2d 252, 255 (9th Cir. 1989). Courts also balance “the degree of involvement by the

20   informant in the charged crime.” Id. The defendant bears the burden of showing a need for

21   disclosure and must show more than a “mere suspicion” that the information will be helpful. Id.

22   at 256.

23             Here, defendant moves to disclose the identity of the confidential informant, arguing he

24   believes the informant participated in framing him; he suggests the firearm was planted by

25   defendant’s girlfriend’s children who wanted defendant out of the house or by someone

26   connected to the children. Mot. at 1. The defense also suggests the informant’s report to law

27   enforcement is “inherently incredible.” Id. at 2.

28   /////

                                                       2
        Case 2:20-cr-00039-KJM Document 72 Filed 06/17/21 Page 3 of 3


1           Having heard the testimony of the informant, and carefully considered the defense

2    theories, the court finds defendant has not carried his burden that disclosure at this time would be

3    “relevant and helpful” as required for the court to grant the motion. See Wong, 886 F.2d at 256;

4    United States v. Hood, No. 17-40, 2020 WL 7714207, at *3 (E.D. Cal. Dec. 29, 2020) (denying

5    disclosure where “[d]efendant has not shown more than a mere suspicion that disclosure of the

6    informant would be helpful to his case”).

 7          Accordingly, the court denies the motion.

 8          This order resolves ECF No. 42.

 9          IT IS SO ORDERED.
10   DATED: June 16, 2021.




                                                      3
